Citation Nr: 0104057	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  95-32 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to restoration of a 60 percent evaluation for the 
residuals of a gastrectomy with gastrojejunostomy for gastric 
adenocarcinoma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The appellant served on active duty from August 1977 to 
February 1981.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from an April 1995 rating decision 
of the Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which reduced the 
evaluation for the appellant's postoperative residuals of a 
gastrectomy with gastrojejunostomy disability from 60 percent 
to 40 percent, effective from August 1, 1995.  The appellant 
and his representative appeared before a hearing officer at 
the RO in October 1995.  Due to the appellant's relocation, 
the claims folder was transferred from the Philadelphia, 
Pennsylvania RO to the St. Petersburg, Florida RO in 
September 1998. 

The Board observes that the appellant, in an October 1998 
statement, stated that he was unable to work due to his 
service-connected disabilities; thus, he has raised the issue 
of entitlement to a total rating based on individual 
unemployability.  The United States Court of Appeals for 
Veterans Claims (Court) has noted that 38 U.S.C.A. § 7105 
establishes a series of very specific, sequential, procedural 
steps that must be carried out by a claimant and the RO or 
other "agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the Board.  Absent 
a notice of disagreement, statement of the case, and 
substantive appeal, the Board does not have jurisdiction over 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  The RO should determine 
whether the appellant's claim has been addressed.


FINDINGS OF FACT

1.  In an April 1995 rating decision, the RO formalized a 
proposed reduction in the rating for postoperative residuals 
of gastrectomy with gastrojejunostomy for gastric 
adenocarcinoma, from 60 percent to 40 percent, effective from 
August 1, 1995, based on August 1993 and October 1994 VA 
examination findings.

2.  The April 1995 rating decision, which reduced the 
evaluation for gastrectomy with gastrojejunostomy for gastric 
adenocarcinoma from 60 percent to 40 percent, effective 
August 1, 1995, was based on evidence that did not 
demonstrate sustained improvement or significant change in 
the appellant's service-connected postoperative residuals of 
a gastrectomy with gastrojejunostomy for gastric 
adenocarcinoma, and violated certain VA regulatory procedural 
safeguards pertaining to stabilization of disability 
evaluations.


CONCLUSION OF LAW

The reduction of the 60 percent evaluation for the service-
connected postoperative residuals of a gastrectomy with 
gastrojejunostomy for gastric adenocarcinoma disability, 
effective from August 1, 1995, was improper.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000 
(Nov. 9, 2000; 114 Stat. 2096), Pub. L. No. 106-475 (2000) 
(to be codified at 38 U.S.C.A. §§ 5102-7); 38 C.F.R. 
§§ 3.105(e), 3.344, 4.114, Diagnostic Code 7308 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An April 1981 rating decision granted service connection and 
assigned a 100 percent evaluation for a gastrectomy with 
gastrojejunostomy for gastric adenocarcinoma, effective 
February 28, 1981.  In a December 1983 rating decision, the 
appellant's disability evaluation was decreased to 60 
percent, effective March 1, 1984.  

During an August 1993 routine VA examination, the appellant 
complained of stomach pain, temperature problems after eating 
including weakness, sweating, and fatigue, unbalanced bowel 
movements, and an inability to gain weight.  The examiner 
noted that the appellant was 5 foot 8 inches tall and weighed 
121 pounds.  He described the appellant's build and state of 
nutrition as medium fair to poor.  On evaluation, there was a 
well-healed scar of the upper abdomen.  The stomach was 
nontender.  There were no masses and no rebound.  The 
examiner noted the appellant's history of a gastrectomy for 
adenocarcinoma.  He noted that the appellant reported 
alternating constipation and diarrhea, as well as rectal 
bleeding.  The examiner attributed the appellant's rectal 
bleeding to hemorrhoids.  The diagnoses rendered included 
history of gastric cancer, resected, with no known 
recurrence.  Laboratory results at that time revealed a low 
white blood cell count.  

In a September 1993 letter, the appellant was advised that, 
after reviewing the August 1993 VA examination results, the 
RO determined that there was no change in his evaluation for 
his residuals of a gastrectomy disability and that the 60 
percent evaluation would be continued.  

The appellant underwent another VA routine examination in 
October 1994.  There were no complaints noted by the examiner 
and no vital statistics such as weight were recorded.  The 
examiner's clinical findings consisted of a laparotomy scar, 
no belly mass or tenderness; the appellant's stool was not 
examined.  The examiner noted that the appellant ate small 
meals and had no post meal diarrhea or lightheadedness.  The 
examiner also stated that the appellant was followed in the 
gastrointestinal clinic and that a June 1994 laboratory 
report showed his hemoglobin level to be normal.  The 
examiner stated that there was question of whether the 
appellant had adenocarcinoma or lymphoma.  The diagnosis 
rendered was post-gastric resection.  

Thereafter, in a November 1994 rating decision, the RO 
proposed to reduce the evaluation from 60 percent to 40 
percent based on the improvement shown between the August 
1993 and October 1994 VA examinations.  In April 1995, the RO 
reduced the appellant's disability evaluation for the 
residuals of a gastrectomy with gastrojejunostomy for gastric 
adenocarcinoma from 60 percent to 40 percent, effective from 
August 1, 1995.  

The Board notes that, since the 60 percent disability 
evaluation for residuals of a gastrectomy with 
gastrojejunostomy for gastric adenocarcinoma had been in 
effect from March 1, 1984 to August 1, 1995, a period in 
excess of five years, the provisions of 38 C.F.R. § 3.344 are 
for application.

In Kitchens v. Brown, 7 Vet. App. 320, 324 (1995), the Court 
held that the requirements of 38 C.F.R. § 3.344(a) and (b) 
must be satisfied for the VA to reduce certain service-
connected disability ratings.   However, in the instant case, 
it was unclear whether the RO considered and applied the 
provisions of 38 C.F.R. § 344 in reducing the appellant's 60 
percent disability evaluation.  Neither the proposed or 
actual rating reduction decisions nor the notices thereof 
sent to the appellant cited to that regulation.  This 
regulation is applicable to the service-connected gastrectomy 
with gastrojejunostomy for gastric adenocarcinoma disability 
in this case, since these regulatory provisions apply to 
ratings which have been in effect for long periods at a 
sustained level (five years or more).  38 C.F.R. 
§ 3.344(a),(c) and Lehman v. Derwinski, 1 Vet. App. 339 
(1991); Smith v. Brown, 5 Vet. App. 335 (1993).

The Court has held that while there is no question that a 
disability rating may be reduced, the circumstances under 
which rating reductions can occur are specifically limited 
and carefully circumscribed by regulations promulgated by the 
Secretary.  Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 
(1992).  In Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991), the Court held that, when the issue raised is a 
rating reduction and the Court determines that the reduction 
was made without observance of law, reinstatement of the 
prior rating is required.

The provisions of 38 C.F.R. § 3.344(a) state, in pertinent 
part, that it is essential that the entire record of 
examinations and the medical-industrial history be reviewed 
to ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement will not be reduced on 
any one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.   

In determining whether a reduction was proper, the Board must 
focus upon the evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had actually improved.  Cf. Dofflemyer 
v. Derwinski, 2 Vet. App. at 281-282.

In this instance, the RO was on notice that the appellant was 
continuing to receive treatment for at the VA 
gastrointestinal clinic at the Philadelphia, as evidenced by 
the October 1994 VA examiner's statement of that fact.  While 
noting in the October 1994 examination report that the 
appellant ate small meals, the examiner failed to note any 
complaints or vital statistics and no clinical abnormalities 
were reported.  The October 1994 examiner was evidently 
unable to review the appellant's claims folder as he appeared 
to question the diagnosis of adenocarcinoma, although he did 
access in-house records showing a normal hemoglobin count in 
June 1994.  Based exclusively on the improvement found on the 
October 1994 examination in contrast to the August 1993 VA 
examination findings, the RO reduced the rating, without 
seeking to obtain any pertinent medical records regarding the 
disability at issue.

The Board finds that the April 1995 rating decision that 
actually reduced the rating for the residuals of a 
gastrectomy with gastrojejunostomy for gastric adenocarcinoma 
was flawed, since it was based primarily upon the October 
1994 VA examination regarding the increased rating issue in 
controversy and did not specifically consider certain other 
relevant clinical evidence as procedurally required to 
warrant a rating reduction.  The rating was also flawed 
because the RO failed to consider and apply all the 
procedural safeguards relating to stabilization of disability 
evaluations set forth in 38 C.F.R. § 3.344.  

As the RO failed to apply the provisions of 38 C.F.R. §  
3.344 in its reduction of the appellant's disability 
evaluation for from 60 percent to 40 percent, the Board finds 
that the April 1995 rating decision was void ab initio as not 
in accordance with the law, and thus the Board has no legal 
option but to restore the 60 percent schedular rating.  
38 U.S.C.A. § 1155; 38 C.F.R. § 3.344(a)(c).  The Board 
concludes that, but for the RO's flawed rating reduction 
decision, the appellant's 60 percent disability rating for 
his service-connected residuals of a gastrectomy with 
gastrojejunostomy for gastric adenocarcinoma disability would 
not in all probability have been reduced.  See Dofflemeyer, 
at 2 Vet. App. 280; and 38 C.F.R. § 4.2.  Accordingly, the 60 
percent rating for the appellant's residuals of a gastrectomy 
with gastrojejunostomy for gastric adenocarcinoma disability 
warrants restoration.  


ORDER

Restoration of the 60 percent evaluation for postoperative 
residuals of a gastrectomy with gastrojejunostomy for gastric 
adenocarcinoma is granted, subject to the provisions 
governing the award of monetary benefits.



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals



 

